Citation Nr: 0516100	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include rheumatoid arthritis.

2.  Determination of proper initial rating for a respiratory 
disability characterized as respiratory defect and paresis of 
the left diaphragm residuals of phrenic nerve damage 
secondary to pulmonary tuberculosis (formerly evaluated as 
paresis of the left diaphragm).

3.  Determination of proper initial rating for dyshidrosis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1988.  He was awarded a Combat Infantryman Badge (CIB) during 
his service.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  At 
present, as the issues of service connection for arthritis 
and increased initial rating for a lung disability require 
additional development, these issues will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In addition, the Board notes that the substantive appeal 
included the issues of entitlement to service connection for 
a lung disorder, a stomach disorder, and tuberculosis.  
However, in February 2005, the RO granted the veteran service 
connection for these claimed conditions.  As such, these 
issues are no longer on appeal, and thus, the only issues 
before the Board are those set forth in the title page of 
this decision/remand.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's service-connected dyshidrosis is 
asymptomatic, and the veteran has no disability resulting 
from the scaling on his feet at this time.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
dyshidrosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.20, 
4.118, Diagnostic Codes 7806 (effective prior to August 30, 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.118, Diagnostic 
Code 7806 (effective as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating for dyshidrosis via VA letters issued 
October 2002, March 2003 and January 2004; the August 1998 
rating decision, the November 1998 statement of the case 
(SOC), and the multiple supplemental statements of the case 
(SSOCs) issued from 2001 to the present.  In addition, the VA 
letters issued October 2002, March 2003 and January 2004; and 
the February 2005 SSOC provided the veteran with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made prior to February 2005, the date the last VCAA 
notification was sent to the veteran.  However, in reviewing 
the AOJ determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the rating decision, the SOC and the SSOCs, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The Rating Schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In this case, in an August 1998 rating decision, the veteran 
was granted service-connection and a noncompensable 
evaluation for dyshidrosis effective July 1997.  At present, 
the veteran is seeking an increased initial rating for his 
dyshidrosis, under Diagnostic Code 7806, which evaluates 
disabilities characterized by eczema.

At the time the veteran filed his claim, eczema was rated 
noncompensably disabling with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent was assigned if with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent was assigned if with 
exfoliation or itching constant, extensive lesions, or marked 
disfigurement.  And, a 50 percent rating was warranted if 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The 
veteran was notified of this regulatory change via an October 
2002 supplemental statement of the case.  Accordingly, the 
Board will review both the pre- and post-August 30, 2002 
rating criteria to determine the proper evaluation for the 
veteran's skin disability.  VA's Office of General Counsel 
has determined that the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg.  
33422(2000).

Under the revised criteria, Diagnostic Code 7806 provides a 
noncompensable rating if less than five percent of the entire 
body or less than five percent of exposed areas are affected, 
and no more than topical therapy has been required during the 
past 12- month period.  A 10 percent rating is assigned if at 
least five percent, but less than 20 percent, of the entire 
body, or at least five percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of less than 
six weeks during the past 12-month period.  A 30 percent 
rating is warranted for dermatitis or eczema that cover 20 to 
40 percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six or more weeks during the past 12-month 
period.  And, a 60 percent rating is assigned for dermatitis 
or eczema that cover more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004)

With respect to the evidence of record, the evidence includes 
a July 1998 VA skin examination report which notes that the 
skin in the veteran's hands peeled often, specially in the 
spring and fall, sometimes rather deeply without bleeding.  
His hands did not peel deep enough to cause trouble with 
work, and he had no pain.  Upon physical examination, there 
was exfoliation of superficial layers of skin in both hands, 
specially the right hand in the area of the terminal phalanx 
and around the nails.  Similarly, a July 1998 VA general 
examination report noted the same findings as the July 1998 
VA skin examination report.

The evidence also includes copious VA treatment records dated 
from 1991 to 2005 from various VA Medical Centers, including 
the Birmingham VA Medical Center (VAMC).  These records 
include September 1999 notations showing peeling and scaling 
of the plantar aspect of the feet, circular hyperkeratotic 
lesion in the sub 2nd metatarsal heads with no signs of 
ulceration or infection upon debridement, with thick, yellow, 
crumbly toenails.  The second right toe had sub ungual 
pedunculated lesion.  The veteran was diagnosed with 
hammertoes, hallux valgus, onychomysosis, tinea pedis, and 
benign skin tag.

June 2001 VAMC notations also indicate that the veteran had 
focal hyperkeratotic lesions, right greater than left, 
underlying the third metatarsal head, non-ulcerative in 
nature.  He had onychomycotic and elongated nails.  The 
medical plan was debridement of hyperkeratotic lesions, and 
possible surgical intervention for painful lesions.  

An April 2003 VA examination report noted that on physical 
examination the veteran's feet were found to be somewhat dry.  
He had thick hyperkeratotic toenails with some ungual debris.  
He also had a few thick keratotic plaques on both soles, each 
less than 1 centimeter in size.  There were no blisters and 
only slight scaling was noted.  The veteran's diagnoses were 
onychomycosis, clavi on bilateral soles, no evidence of 
plantar warts, and no evidence of dyshidrosis.  More 
importantly, the veteran had no disability resulting from the 
scale on his feet at this time.

An October 2004 VA general examination report notes that feet 
examination revealed significant right second hammertoe, 
other toes were also slightly curve.  Skin examination was 
unremarkable.  

Upon a review of the medical evidence of record, the Board 
finds that the evidence does not show that the veteran meets 
the requirements for the assignment of a compensable 
disability evaluation for the service-connected dyshidrosis 
under the old criteria for eczema.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806 (effective prior to August 30, 2002).  
The evidence simply does not show that the veteran's 
dyshidrosis nearly approximate a disability characterized by 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The Board acknowledges that the 
July 1998 VA examination report noted the skin in the 
veteran's hands peeled often, specially in the spring and 
fall, sometimes rather deeply but without bleeding, and his 
hands did not peel deep enough to cause trouble with work, 
and he had no pain.  However, he did not present the same 
symptomatology in the feet, which is actually, the area for 
which service-connection for dyshidrosis was awarded (per the 
July 1998 rating decision.)  And, as of the last VA 
examination in April 2003, the veteran had no evidence of 
dyshidrosis symptomatology.  More importantly, the veteran 
had no disability resulting from the scale on his feet at 
this time.  As such, an increased initial rating in excess of 
0 percent for the service-connected dyshidrosis is not 
warranted under the old criteria for skin disorders.  Id.

Evaluating the veteran's skin disability under the new 
criteria for eczema, as effective August 30, 2002, the Board 
finds that the veteran's dyshidrosis does not meet the 
requirements for the assignment of a compensable disability 
evaluation.  Specifically, the veteran's dyshidrosis has not 
been characterized by at least five percent, but less than 20 
percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas which are affected, or 
if intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  As noted above, the veteran's dyshidrosis is 
currently asymptomatic.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (effective as of August 30, 2002).  

In sum, the Board finds that the evidence simply does not 
show that the veteran's dyshidrosis meets the criteria for 
the assignment of a compensable disability evaluation under 
either the old or new criteria for evaluating skin disorders.  
As such, the veteran's claim must be denied.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.20, 4.118, Diagnostic Codes 7806 (effective prior to 
August 30, 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.118, 
Diagnostic Code 7806 (effective as of August 30, 2002).

In arriving at this determination, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  In this case, as the evidence is in relative 
equipoise, the reasonable doubt rule is not for application.  
The veteran's claim must be denied.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) are warranted.  
In the instant case, however, there has been no showing that 
the service-connected dyshidrosis alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.    

To the extent that the claimant may experience functional 
impairment due to the service-connected disability, the Board 
finds that such impairment is contemplated in the disability 
rating assigned.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.



The Board has not found the disability under consideration to 
be of such severity as to warrant assignment of a higher 
rating on a schedular basis other than that indicated above.  
Therefore, for the reasons discussed above, referral for 
consideration for an extra-schedular evaluation is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable disability evaluation for dyshidrosis 
is denied.


REMAND

As noted above, pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues of service connection for 
arthritis of multiple joints, to include rheumatoid 
arthritis; and determination of proper initial rating for a 
respiratory disability characterized as respiratory defect 
and paresis of the left diaphragm residuals of phrenic nerve 
damage secondary to pulmonary tuberculosis (formerly 
evaluated as paresis of the left diaphragm).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002). 

In this case, the record includes evidence that the veteran 
was treated during service for various joints complaints, 
including questionable rheumatoid arthritis and arthritis of 
the knees and feet, per an August 1984 report of medical 
history and an April 1988 retirement examination.  However, 
although the veteran was last examined for the claimed 
arthritis in February 2004 and October 2004, these 
examination reports do not discuss whether the veteran 
currently has osteoarthritis (as opposed to rheumatoid 
arthritis) which is related to any of the symptomatology he 
presented during service, or if it became manifest within a 
year of his discharge from service in June 1988.  In 
addition, the veteran's service-connected respiratory 
disability was last examined by VA in October 2004, but this 
examination did not include pulmonary function testing.  The 
last pulmonary function test performed on the veteran is 
dated April 2003 which is more than two years to the present.  

As such, the Board finds that the veteran should be scheduled 
for VA examinations in order to determine the etiology of the 
claim arthritis, which includes osteoarthritis in addition to 
rheumatoid arthritis, as well as to determine the current 
level of severity of the service-connected respiratory 
disorder.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The appellant should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
arthritis of multiple joints, including 
but not limited to rheumatoid arthritis.  
If no such disorder is found by the 
examiner, the examiner should so 
indicate.  The RO must make the claims 
folders available to the examiner.  The 
claims folders must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims folders were reviewed.  
All necessary tests and studies should be 
conducted.  The examiner should review 
all of the appellant's medical records 
and history.  Following an examination of 
the appellant and a review of his medical 
records and history, including the 
service medical notations noting 
questionable rheumatoid arthritis and 
arthritis of the knees and feet, per an 
August 1984 report of medical history and 
an April 1988 retirement examination, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the currently claimed arthritis 
of multiple joints became manifest during 
active service or to a compensable degree 
within a one year period of his discharge 
from active service, or is otherwise 
related to the veteran's active service.  
In addition, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
arthritis of multiple joints is related 
to any post-service event(s) or diseases.  
If the etiology of the veteran's 
arthritis of multiple joints is 
attributed to multiple factors/events, 
including the aging process, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

2.  The appellant should be scheduled 
for a VA examination to identify his 
level of impairment resulting from the 
service-connected respiratory 
disability characterized as respiratory 
defect and paresis of the left 
diaphragm residuals of phrenic nerve 
damage secondary to pulmonary 
tuberculosis (formerly evaluated as 
paresis of the left diaphragm).  The 
claims folders must be made available 
to the examiner for review before the 
examination.  The examiner must 
indicate in the examination report that 
the veteran's claims folders were 
reviewed prior to the examination.  All 
necessary tests and studies, including 
a respiratory function test, should be 
conducted in order to assess the 
current status of the service-connected 
respiratory disability.  Following a 
review of the veteran's medical records 
and history, the examiner should 
discuss all relevant medical 
evidence/findings regarding the 
service-connected respiratory 
disability.  The examiner must proffer 
an opinion as to the specific extent 
and severity of the appellant's 
disability.  Moreover, upon examination 
of the veteran, the examiner should 
render an opinion as to the effect that 
the service-connected respiratory 
disability has, if any, on his earning 
capacity.  The examiner should render 
an opinion as to whether this 
disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.
Since the examination is to be 
conducted for compensation rather than 
for treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
respiratory disability, in correlation 
with the applicable diagnostic criteria 
set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The medical 
specialist(s) must address the degree 
of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
Diagnostic Codes 6731 and 6600. 

3.  The appellant should be given 
adequate notice of the requested 
examinations, which includes advising him 
of the consequences of his failure to 
report to the examinations.  If he fails 
to report to the examinations, this fact 
should be noted in the claims folders and 
a copy of the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folders.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issues of 
arthritis of multiple joints, to include 
rheumatoid arthritis; and determination 
of proper initial rating for a 
respiratory disability characterized as 
respiratory defect and paresis of the 
left diaphragm residuals of phrenic nerve 
damage secondary to pulmonary 
tuberculosis (formerly evaluated as 
paresis of the left diaphragm).  In 
readjudicating the claim for an increased 
rating, the RO must specifically consider 
the criteria listed in the Rating 
Schedule for Diagnostic Codes 6731 and 
6600 and the decision reached in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO's consideration of 
referring the service-connected 
respiratory disability for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

6.  If the determinations remain 
unfavorable to the appellant, he should 
be provided with the required 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


